Citation Nr: 0505132	
Decision Date: 02/24/05    Archive Date: 03/04/05

DOCKET NO.  03-22 564	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for numbness of the 
left arm as secondary to service-connected residuals of shell 
fragment wound of the left elbow area with retained foreign 
bodies.

2.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

3.  Entitlement to an increased rating for scars of the 
posterolateral left elbow area, residual fragment wound, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for scars of the left 
posterior thigh, residual fragment wound, currently rated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran had active service from August 1966 to July 1969. 

The case came before the Board of Veterans' Appeals (Board) 
on appeal from January 2002 and September 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (ROs) in Cleveland, Ohio, and Buffalo, New York 
respectively.  At present, the veteran's case is before the 
Board for appellate adjudication.  However, as additional 
development is necessary with respect to the issues of 
service connection for left arm numbness and an initial 
rating for PTSD, these issues are remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

The Board notes that, per the August 2003 statement of the 
case and the September 2003 VA form 9 (Appeal to Board of 
Veterans' Appeals), the veteran perfected his appeal 
regarding the issue of service connection for right ear 
defective hearing.  However, in an April 2004 rating 
decision, the RO granted service connection for bilateral 
hearing loss.  Hence, the only issues before the Board are 
those set forth on the title page of this decision.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The service-connected scars of the posterolateral left 
elbow area, residual fragment wound, are not characterized as 
disfiguring scars, third degree burn scars, deep scars or 
scars causing limitation of motion.

3.  The service-connected scars of the left posterior thigh, 
residual fragment wound, are not characterized as disfiguring 
scars, third degree burn scars, deep scars or scars causing 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for scars of the posterolateral left elbow area, 
residual fragment wound, have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.118, Diagnostic Codes 7800, 7801, 7804 (2002, 2004).

2.  The criteria for a disability evaluation in excess of 10 
percent for scars of the left posterior thigh, residual 
fragment wound, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 
4.118, Diagnostic Codes 7800, 7801, 7804 (2002, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues of increased ratings 
for scars of the left elbow and left thigh.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
increased ratings via the January 2002 and July 2003 rating 
decisions, a November 2002 RO letter, the July 2003 statement 
of the case (SOC), and the May 2004 and June 2004 
supplemental statements of the case (SSOCs).  Specifically, 
the appellant has been informed of the need to provide 
evidence showing that his disabilities are more severe than 
currently rated.  In addition, via the November 2002 RO 
letter and the July 2003 SOC, the veteran was provided with 
specific information concerning the VCAA.  Thus, no further 
notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claims or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made in January 2002, and the RO issued a 
letter in November 2002 and the SOC in July 2003 informing 
the veteran of the notice and duty to assist the appellant in 
the development of claims.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case, if any, was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.   

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims for 
increased ratings and to respond to VA notices.  Although the 
VA notices that were provided to the appellant do not contain 
the "fourth element" per se, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claims.  By the 
informational letter, the rating decisions, the SOC, and the 
SSOCs, VA satisfied the fourth element of the notice 
requirements.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

In this case, the veteran is currently service-connected for 
scars of the posterolateral left elbow area and for scars of 
the left posterior thigh, both currently evaluated as 10 
percent disabling under Diagnostic Code 7804.  In this 
respect, during the course of this appeal, VA issued new 
regulations for the evaluation of skin disabilities, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-49,599 
(July 31, 2002).  The veteran was notified of this regulatory 
change in the July 2003 statement of the case.  Accordingly, 
the Board will review both the pre- and post-August 30, 2002 
rating criteria to determine the proper evaluation for the 
veteran's skin/scar disabilities.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change.  VAOPGCPREC 3-2000.

With respect to the evidence of record, a February 2002 VA 
joints examination report shows the veteran's left elbow had 
two scars over the posterior aspect measuring 2.25 
centimeters and 3 centimeters respectively.  The scars were 
slightly tender to palpation and hyperpigmented with no 
oozing or draining.  The examination of the elbow showed no 
gross abnormalities of color, deformity, swelling or atrophy.  
Palpation elicited no abnormalities of temperature, crepitus 
or swelling, except for tenderness over the lateral and 
medial epicondyle.  The veteran lacked 10 degrees extension.  
Flexion was 130 degrees with pain from 120 to 130 degrees.  
Pronation was 80 degrees with pain from 70 to 80 degrees.  X-
ray films revealed multiple soft tissue metallic foreign 
bodies.  

In addition, a December 2002 VA examination report shows the 
veteran's left elbow had two scars measuring 1 inch and 3/4 
inch, respectively.  Both scars were reportedly severely 
painful to palpation, and were slightly darker than the 
surrounding tissue and fairly movable.  The veteran was 
diagnosed with retained shrapnel of the left elbow with 
tenderness to palpation of the scars, but no limitation of 
motion due to the scars or obvious atrophy.

With respect to the left thigh disability, the December 2002 
VA examination report also showed the veteran had a 1 inch 
horizontal scar over the posterior left thigh that was darker 
in color than the surrounding tissue which was freely 
movable, although reportedly severely painful on palpation.  
The veteran also had a second scar measuring 1/2 inch by 1/4 inch 
that was circular, darker in color than the surrounding 
tissue and freely movable.  This second scar was also 
significantly painful.  The veteran was diagnosed with scars 
over the left lower extremity, tender to palpation but with 
no limitation of motion due to the scars or obvious atrophy. 

Under the old criteria for evaluating skin disorders, 
Diagnostic Code 7804, a 10 percent rating (the maximum under 
this Code) for superficial scars which were tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  In addition, under the new 
criteria for evaluating skin disorders, Diagnostic Code 7804 
allows for a 10 percent rating (the maximum allowed under 
this Code) for superficial scars painful on examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  Given that 
10 percent is the maximum rating that can be granted under 
Diagnostic Code 7804, either under the old or new criteria; 
and given that the veteran is currently awarded a 10 percent 
rating for his service-connected scars of the posterolateral 
left elbow area and for scars of the left posterior thigh, 
the Board will now look at other potentially applicable 
criteria in an attempt to award the veteran the benefit 
sought on appeal.

The Board will consider other potentially applicable 
Diagnostic Codes, per Butts v. Brown, 5 Vet. App. 532 (1993) 
(implicitly holding that the BVA's selection of a Diagnostic 
Code may not be set aside as "arbitrary, capricious, an 
abuse of discretion, or otherwise not in accordance with 
law," if relevant data is examined and a reasonable basis 
exists for its selection) (Citations omitted).  In this case, 
however, for the veteran to be awarded an increased rating in 
excess of 10 percent under the new criteria for skin 
disorders, the service-connected scars must be deep scars or 
scars causing limitation of motion (Diagnostic Code 7801); or 
they must be disfiguring scars of the head, face or neck 
(Diagnostic Code 7800).  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7800, 7801 (2004).  And, for the veteran to be awarded 
an increased rating in excess of 10 percent under the old 
criteria for skin disorders, the service-connected scars must 
be third degree burn scars (Diagnostic Code 7801); or 
disfiguring scars of the head, face or neck (Diagnostic Code 
7800).  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 
(2002)  

Upon a review of the evidence, the Board finds that the 
service-connected scars of the posterolateral left elbow area 
and scars of the left posterior thigh are simply not 
characterized as disfiguring scars of the head, face or neck; 
third degree burn scars; deep scars or scars causing 
limitation of motion.  As such, increased ratings in excess 
of 10 percent for these disabilities cannot be granted in 
this case.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected scars of the 
left elbow and/or left thigh have caused marked interference 
with employment (i.e., beyond that contemplated in the 
currently assigned evaluation) or the need for frequent 
periods of hospitalization, or has otherwise rendered 
impracticable the application of the regular schedular 
standards.  In essence, the evidence does not show that there 
is an exceptional or unusual disability picture in this case, 
which renders impracticable the application of the regular 
schedular standards.

With respect to the disabilities at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disabilities under consideration to 
be of such severity as to warrant the assignment of higher 
ratings on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

A disability rating in excess of 10 percent for the service-
connected scars of the posterolateral left elbow area, 
residual fragment wound, is denied.

A disability rating in excess of 10 percent for the service-
connected scars of the left posterior thigh, residual 
fragment wound, is denied.


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty 
to notify the appellant and the accredited representative of 
any information and evidence necessary to substantiate 
his/her claims for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to assist a claimant, as set forth in the VCAA, has not 
been fulfilled regarding the issues of service connection for 
left arm numbness and an increased initial rating for PTSD.  
See Quartuccio, supra, Charles, supra. 

In this respect, the record includes a March 2004 statement 
from R. Scheig, M.D., which indicates the veteran has been 
treated for various health problems, including panic 
disorder, anxiety, PTSD and depression.  At present, it does 
not appear that Dr. Scheig's treatment records are contained 
within the claims files, therefore, the RO should assist the 
veteran in obtaining and incorporating into the claims files 
any related treatment records.

In addition, the Board finds that the record does not include 
a VA medical opinion discussing the etiology of the claimed 
numbness of the left arm associated with shell fragment wound 
of the left elbow area with retained foreign bodies.  
Further, the veteran has not been afforded a psychiatric 
examination to assess the current severity of his service-
connected PTSD.  See generally, Duenas v. Principi, 18 Vet. 
App. 512 (2004).  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is always free to supplement 
the record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
However, it is not free to substitute its own judgment for 
that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, in order to afford the 
appellant due process of law, the RO should schedule the 
veteran for additional VA examinations.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
service-connected PTSD and the claimed 
left arm numbness from 2001 to the 
present.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified, and whose treatment 
records are not already contained within 
the claims files, including for the 
release for any relevant treatment 
records from R. Scheig, M.D.  When the 
appellant responds, obtain records from 
each health care provider identified 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the appellant of the 
records that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the appellant 
that adjudication of the claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the appellant 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims, 
per 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

2.  The RO should request that the 
appellant provide information as to any 
treatment at any VA medical facility, if 
any, for the service-connected PTSD and 
the claimed left arm numbness from 2001 
to the present.  All identified treatment 
records from any reported VA medical 
facility not already contained within the 
claims files, including the Buffalo, 
Upper New York and Albany VA Medical 
Centers, should be obtained and 
associated with the claims files.  If the 
search for the above records has negative 
results, the claims files must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the appellant should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the appellant in 
substantiating his claims.  Per 
38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159 (2004)

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled to 
undergo a VA examination to evaluate the 
nature, severity, and etiology of the 
claimed numbness of the left arm 
associated with shell fragment wound of 
the left elbow area with retained foreign 
bodies.  If no such disorder is found by 
this examiner, the examiner should so 
indicate.  The RO should send the claims 
folders to the examiner for review.  The 
claims folders must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims files were reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed disorder.  The 
examiner should review all of the 
veteran's medical records and history.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should render 
an opinion as to whether it is at least 
as likely as not that the claimed left 
arm disorder was incurred during the 
veteran's active service, is proximately 
due to the service-connected left elbow 
scar or the service-connected diabetes, 
became manifest to a compensable degree 
within a one year period of his discharge 
from service, or is otherwise related to 
his active service.  The VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed left arm disorder is related to 
any post-service event(s) or diseases, 
including any nonservice-connected neck 
disorders or other nonservice-connected 
disorders.  If the etiology of the left 
arm disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

b)  The veteran should be scheduled for a 
VA psychiatric examination to identify 
his level of impairment resulting from 
the service-connected PTSD.  The claims 
folders must be made available to the 
examiner for review before the 
examination.  The examiner must indicate 
in the examination report that the 
veteran's claims folders were reviewed 
prior to the examination.  All necessary 
tests and studies should be conducted in 
order to assess the current status of the 
service-connected PTSD.  Following a 
review of the veteran's medical records 
and history, the examiner should discuss 
all relevant medical evidence/findings 
regarding the service-connected PTSD, as 
opposed to any nonservice-connected 
disorders such as anxiety, depression 
and/or panic attacks.  If it is 
impossible to separate the symptomatology 
of the service-connected PTSD from any 
other nonservice-connected disorders, the 
examiner should so indicate in the 
examination report.  In addition, the 
examiner must proffer an opinion as to 
the specific extent and severity of the 
appellant's disability.  In this regard, 
the examiner should further address the 
extent of any social and occupational 
impairment attributable to the PTSD.  The 
examiner should also utilize the 
diagnostic criteria set forth in DSM-IV 
and assign a Global Assessment of 
Functioning (GAF) score consistent with 
DSM-IV.  An explanation of the GAF score 
assigned, and the rationale for all 
opinions expressed by the examiner should 
be clearly explained. 

Moreover, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected PTSD has on his 
earning capacity.  The examiner should 
render an opinion as to whether this 
disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected PTSD, in 
correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2004).  The 
medical specialist(s) must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for PTSD (Diagnostic Code 9411).  

4.  Thereafter, the RO must review the 
claims folders and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the RO 
should readjudicate the issues of service 
connection for numbness of the left arm 
associated with shell fragment wound of 
the left elbow area with retained foreign 
bodies, and entitlement to an initial 
rating in excess of 30 percent for PTSD.  
In readjudicating the claim for an 
increased rating, the RO must 
specifically consider the criteria listed 
in the Rating Schedule for PTSD 
(Diagnostic Codes 9411) and the holding 
in Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service- 
connected condition).  The RO's 
consideration of referring the service-
connected PTSD claim for extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) 
must be documented on readjudication.  
Furthermore, in readjudicating the claim 
of service connection, the RO must take 
into consideration 38 C.F.R. § 3.310.

6.  If the determinations remain 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
No action by the appellant is required until he receives 
further notice.  The purpose of this REMAND is to ensure 
compliance with due process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


